*597The defendant 609-611-615 Owner’s Corp. (hereinafter the defendant), a cooperative corporation, established its entitlement to summary judgment by showing that it did not reject the plaintiffs application to purchase an apartment in a cooperative development in violation of Executive Law § 296, based on the plaintiffs sex, race, or marital status. In opposition, the plaintiff failed to raise a triable issue of fact (see McCarthy v St. Francis Hosp., 41 AD3d 794 [2007]; Cesar v Highland Care Ctr., Inc., 37 AD3d 393, 394 [2007]). Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint insofar as asserted against it. Lifson, J.P., Ritter, Florio and Garni, JJ., concur.